Citation Nr: 0634842	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-38 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for the service-connected bilateral hearing loss 
disability.  

2.  Entitlement to a temporary total (convalescent) 
disability rating pursuant to 38 C.F.R. § 4.30 following a 
right cartilage graft tympanoplasty performed on December 2, 
2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active military service from November 1983 
to September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In August 2005, the appellant and her 
mother appeared at the RO and testified in support of this 
appeal at a video conference hearing held before the 
undersigned, who was in Washington, D.C.  A transcript of 
that hearing is of record.  

At the hearing, the appellant asserted and submitted medical 
records in support of a claim seeking an increased rating for 
the service-connected bilateral ear disorder manifested in 
part by recurrent ear infections.  This matter, which has not 
been addressed by the RO, is referred back to the RO for 
further development or other appropriate action.  

The issue of entitlement to a paragraph 30 (38 C.F.R. § 4.30) 
convalescent rating is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

FINDING OF FACT

The appellant's service-connected bilateral hearing loss 
disability is currently manifested by Level I or Level II 
hearing in the right ear, and by Level I hearing in the left 
ear, as reported on official audiometric testing which 
conforms to the requirements of 38 C.F.R. § 4.85(a).  




CONCLUSION OF LAW

Entitlement to a compensable disability rating for bilateral 
hearing loss disability is not established.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
or her possession.  

The record reflects that through correspondence, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information she should 
provide to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence and 
information on her behalf, and the evidence that the 
appellant should submit if she did not desire VA to obtain 
the evidence on her behalf.  See the letter addressed to the 
appellant by VA dated March 10, 2004.  In this letter, VA 
specifically informed the appellant of the current status of 
her claim and of the evidence already of record in support of 
the increased rating claim, and of what the evidence must 
show in order to support the claim.  The appellant was also 
asked to inform VA of any additional evidence or information 
which she thought would support her claim, so that the RO 
could attempt to obtain this additional evidence for her.  
She was also specifically told that she should submit any 
pertinent evidence in her possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The present appeal does not involve any claims seeking 
service connection.  

In the present appeal, the VCAA notice to the veteran did not 
include the relevant criteria to establish an effective date 
for the increased disability rating sought on appeal.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for an increased rating, an 
issue which has been fully litigated in this appeal, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.   

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA and private medical records have also been 
obtained and reviewed.  Neither the appellant nor her 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  The appellant has 
specified several times, most recently at the August 2006 
video hearing, that she had no additional evidence to submit 
in support of her claim.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in May 2004.  The claim was last 
adjudicated in September 2004 after the final VCAA letter was 
issued in March 2004.  The appellant has waived his right to 
have the RO initially consider all new evidence received 
after September 2004, and there is no indication or reason to 
believe that the ultimate decision of the originating agency 
on the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the Rating Schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  
The Court has noted that the "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In an August 2000 rating action, service connection was 
granted for a bilateral hearing loss disability, 
noncompensably rated from the date of claim in August 1999.  
The present claim seeking an increased rating was received in 
March 2004.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted above.  

On the authorized audiological evaluation in March 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
40
40
40
55
LEFT
X
15
15
25
30

The average pure tone thresholds were 44 on the right and 21 
on the left.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and of 96 percent in 
the left ear.  The appellant did not have an exceptional 
pattern of hearing impairment as described at 38 C.F.R. 
§ 4.86(a)&(b).  These audiometric test results correspond to 
Level I hearing in both ears.  

On a subsequent VA audiological evaluation for hearing aid 
purposes in September 2005, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
30
30
45
50
LEFT
X
40
15
25
25

The average pure tone thresholds were 39 on the right and 27 
on the left.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and of 100 percent in 
the left ear.  The appellant did not have an exceptional 
pattern of hearing impairment as described at 38 C.F.R. 
§ 4.86(a)&(b).  These audiometric test results correspond to 
Level II hearing on the right and Level I hearing in the left 
ear.  

Also of record are extensive private and VA medical treatment 
records which reflect continuing treatments for recurrent ear 
infections, but do not reflect any information relevant to 
rating the appellant's hearing loss disability.  

In support of the present claim, the appellant has also 
submitted the report of a private audiometric examination 
conducted in July 2005.  This examination report does not 
indicate whether or not the examination was conducted by a 
state-licensed audiologist, nor is there any indication that 
a controlled speech discrimination test was conducted using 
the Maryland CNC criteria, as required by 38 C.F.R. 
§ 4.85(a).  Moreover, this private examination did not result 
in any reported findings at 3000 Hertz on pure tone 
audiometry, which are generally necessary in order to rate an 
individual's hearing (see 38 C.F.R. § 4.85(d)), nor was there 
any indication that the appellant exhibited an exceptional 
pattern of hearing impairment as described at 38 C.F.R. 
§ 4.86(a)&(b).  Accordingly, the Board must view this private 
examination report as inadequate for rating purposes.  The 
Board observes, however, that the reported speech 
discrimination results of 100 percent in each ear on the 
private audiometric examination in July 2005 are generally 
inconsistent with a compensable disability rating.  

Based upon a mechanical application of the rating criteria to 
the facts in this case, a compensable schedular disability 
rating for a bilateral hearing loss disability is not 
warranted at this time.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for this disability, and the manifestations of this 
disability are not in excess of those contemplated by the 
schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

A compensable disability rating for a bilateral hearing loss 
disability is denied.  




REMAND

The appellant underwent a left tympanomastoidectomy in 
October 1994, after which a convalescent rating under 
38 C.F.R. § 4.30 was assigned from October 14 to December 1, 
1994.  

On December 2, 2003, the appellant underwent a right 
cartilage graft tympanoplasty at a VA facility, and the 
appellant again sought a convalescent rating pursuant to 
38 C.F.R. § 4.30 following this surgery.  Basic eligibility 
under 38 C.F.R. § 4.30 is not established unless the relevant 
post-surgical convalescence lasts for at least one month.  
See 38 C.F.R. § 4.30(a)(1).  

In connection with this claim, the RO requested a medical 
opinion concerning the normal length of the postsurgical 
convalescence following this procedure; unfortunately the 
claims file was not deemed necessary for, or pertinent to, 
this question.  In March 2004, a VA physician opined that the 
normal period of convalescence following a 
"tympanomastoidectomy" would not exceed two weeks.  The RO 
has based its denial of the present claim on this medical 
opinion, although it was correctly pointed out in the 
appellant's June 2004 notice of disagreement that her 
tympanomastoidectomy was performed several years ago and that 
the current claim involves a different surgery.  
Unfortunately, the RO has never responded to these 
observations.  However, it is clear to the Board that the 
March 2004 medical opinion is not relevant to the present 
claim.

It is also noted that, on February 9, 2004, the appellant 
requested a medical release from the VA ENT (Ear, Nose, and 
Throat) Clinic so that she could return to full duty at her 
job following the December 2003 ear surgery.  This release, 
if given, would be directly relevant to the present claim, 
but it is not currently of record.  It is noted that a 
similar release was given to the appellant in April 2005 in 
connection with right ear surgery at that time.  

Finally, the VCAA notification letter sent to the appellant 
in March 2004 does not reflect any notice to the appellant of 
the evidence needed to support her Paragraph 30 claim, only 
her increased rating claim.  This procedural deficiency 
should be remedied on remand of this appeal.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing her 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current Paragraph 30 
claim, to include notice that the 
appellant should submit any pertinent 
evidence in her possession.  To the 
extent necessary, this notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, including the relevant 
Hospital Discharge Summary (if any) and 
any release to return to work provided by 
the ENT Clinic in response to the 
appellant's request on February 9, 2004.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and her 
representative 


and request them to provide a copy of the 
outstanding evidence.  

4.  The AMC or the RO should next seek a 
medical opinion from a physician with 
appropriate expertise concerning the 
extent of the convalescent period 
required by the appellant following her 
right cartilage graft tympanoplasty on 
December 2, 2003.  Medical treatments for 
recurrent ear infections should not be 
included in calculating the postsurgical 
convalescent period.  The claims file 
must be reviewed by this expert in 
connection with this medical opinion, 
which is to be based upon a review of the 
relevant medical records contained 
therein.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current Paragraph 30 
claim on a de novo basis without 
reference to prior adjudications since 
May 2004.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is otherwise informed, but she may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


